Citation Nr: 1113889	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-30 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel





INTRODUCTION

The Veteran had active service from  January 1969 to January 1972 and from January 1975 to July 1975.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence does not establish that the Veteran has a hearing loss disability which began during or because of his active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in September 2005.  Substantially compliant notice was sent in August 2007, and the claim was readjudicated in an August 2007 statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and afforded the appellant physical examinations.  As discussed below, VA attempted to obtain medical opinions as to the etiology and severity of the claimed disabilities but was unable to do so because the Veteran refused to cooperate in the examinations.  The Board finds that VA has satisfied its duty to assist the Veteran in this regard.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensey, 5 Vet. App. at 159-60.

The Veteran is seeking service connection for bilateral hearing loss, which he contends results from noise exposure in service.  Specifically, he reports that he was exposed to weapons noise during military police training and in combat in Vietnam, and that hearing protection was not used.  The Veteran's DD214 forms indicate that he worked as both a medical specialist and a military policeman and that he served two tours of duty in Vietnam.  Noise exposure in service is therefore conceded, and it is likely that it was moderate.  Service treatment record reflect that the Veteran's hearing was always within normal limits during service; however, during his separation physical examination in July 1975, he reported a history of hearing loss.  At that time, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10

20
RIGHT
10
10
10

10

Speech audiometry ability was not noted for either ear.  

The record reflects that the Veteran underwent a VA audiologic evaluation in February 2005.  The examiner noted that this was a second test following an original evaluation in November 2004, in which inconsistent and unreliable test data were obtained.  The Veteran reported noise exposure in service as well as post service recreational noise exposure with hearing protection.  He stated that his situations of greatest difficulty were watching television and talking on the phone.  Pure tone thresholds were presented in the form of a graph which the Board is unable to interpret due to multiple markings.  The examiner remarked that the original results reflected poor agreement between the speech reception thresholds (SRTs) and pure tone averages (PTAs); however, after reinstruction, there was up to 50 decibel improvement in air conduction thresholds.  She stated that the Veteran's hearing sensitivity is within normal limits from 250 to 4000 Hz, and he had mild hearing loss at 8000 Hz.  

In connection with the current claim, the Veteran was afforded a VA audiological examination in December 2005, in which individual puretone thresholds were not reported, although the PTAs were 46 decibels for the right ear and 66 decibels for the left.  The examiner described that the Veteran's responses as inconsistent, and his SRTs were in poor agreement with the PTAs bilaterally.  The examiner stated that the test results were unreliable and did not provide an accurate representation of current hearing sensitivity.  Therefore,  no opinion could be offered.  The examiner noted the Veteran's complaint of tinnitus but did not provide any diagnosis or opinion in this regard.  

Based on the foregoing evidence, the Board concludes that service connection is not warranted for bilateral hearing loss because there is no evidence of record establishing that the Veteran has a current hearing loss disability as defined by VA regulation.  The Veteran has been afforded three separate VA audiological evaluations, administered by at least two different audiologists, which have not rendered any reliable data upon which a diagnosis of hearing loss might be based.  The examiners' remarks indicate that the Veteran failed to perform the tests as instructed, thus invalidating the results.  

While VA has a duty to assist the Veteran in the prosecution of his claim, the Veteran also has an duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street and the appellant has to cooperate to protect his interests).  As the Veteran has received multiple evaluations, and the lack of useful results from these evaluations is not due to any fault on the part of VA, the Board finds that VA has satisfied its duty to assist the Veteran.  

The Board acknowledges that a veteran is competent to report symptoms of hearing loss as a disability because symptoms of hearing loss are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, a veteran's testimony regarding hearing loss is sufficient to serve as evidence that the disability currently exists.  However, lay testimony alone cannot be used to determine the actual puretone thresholds, and it therefore is insufficient to establish that hearing loss meeting the criteria of 38 C.F.R. § 3.385 exists.  There is otherwise no evidence of record establishing that bilateral hearing loss is present or that it may be associated with service.  Accordingly, the claim must be denied.  

ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

The Veteran is seeking service connection for tinnitus, which he contends results from noise exposure in service.  Service treatment records do not reflect any complaints or diagnoses of tinnitus; however, noise exposure in service is conceded.  

The Veteran was afforded a VA audiological examination in December 2005, in which the examiner noted the Veteran's description of his tinnitus symptoms but did not provide any diagnosis or opinion as to etiology.  Although the examiner stated that the test results for puretone and speech reception thresholds were unreliable, it is not clear that this information is relevant to the claim for tinnitus.  The examiner did not explain why he could not offer a diagnosis or opinion regarding the claimed tinnitus.  Therefore, a remand is required to afford the Veteran another examination.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological evaluation to determine the severity and likely etiology of his claimed tinnitus.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner should be informed that noise exposure is conceded and, based on the Veteran's military occupation, it is likely that such exposure was moderate.  If tinnitus is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any it began during active service or is etiologically related to disease or injury (including noise exposure) incurred during active service.  

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


